Citation Nr: 0902368	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.


FINDING OF FACT

The evidence of record shows that the veteran did not have 
Type II diabetes mellitus during service or within one year 
of his discharge from service, and is not shown to be 
etiologically related to service as due to herbicide 
exposure.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, and in a February 2008 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  Also, a 
March 2006 letter advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The claim was 
last readjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, personnel records, post-
service treatment records, and hearing testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms and providing hearing testimony on the reasons he 
believed he was entitled to service connection for diabetes.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  
Diseases associated with such exposure are set forth in 38 
C.F.R. § 3.309(e) (2008), and include Type II diabetes 
mellitus.

While the medical evidence of record shows that the veteran 
is currently diagnosed with Type II diabetes mellitus, the 
veteran does not contend, nor does the evidence show that he 
served in the Republic of Vietnam during the requisite 
period.  As such, the veteran may not avail himself of the 
presumption set forth in 38 U.S.C.A. § 1116.  Notwithstanding 
the foregoing, the United States Court of Appeals for the 
Federal Circuit has held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed.Cir.1994), rev'd in part, Combee v. 
Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements for service 
connection on a presumptive basis does not in and of itself 
preclude the establishment of service connection, as 
entitlement may alternatively be established on a direct 
basis.

According to statements of record and testimony the veteran 
presented at the hearing, he contends that during service he 
was stationed at Camp House in Korea, which was near the 
Demilitarized Zone (DMZ).  While he did not go directly into 
the DMZ, his duties required him to on occasion serve within 
feet of the DMZ.  He served as a track and wheel mechanic who 
performed maintenance on vehicles some of which came directly 
from the DMZ.  The vehicles were muddy, and he was required 
to wash them.  Thus, he felt it was likely that the vehicles 
had residual herbicides on them.  He also notes that he has 
no family history of diabetes.  Therefore, he believed that 
there was no other way for him to have developed diabetes 
other than from exposure to Agent Orange during his military 
service.  

Personnel records show that he served in Korea from March 
1971 to June 1972 and that his military occupational 
specialty was a track vehicle mechanic.  The Department of 
Defense has indicated that Agent Orange was used along the 
DMZ in Korea from April 1968 to July 1969.  Thus, the veteran 
did not serve during the period that it is recognized that 
herbicides were used.  Moreover, in June 2008, the National 
Personnel Records Center indicated that there was no record 
of the veteran's exposure to herbicides.  The Board is 
cognizant of the veteran's sincere belief that he was likely 
exposed to Agent Orange during his military service, but 
there is no actual proof of record of the veteran's exposure 
to herbicides.  As such, entitlement to service connection 
for Type II diabetes mellitus as due to herbicide exposure is 
not established.

In addition, service treatment records are absent any 
complaints or findings referable to diabetes in service.  
Private treatment records first note assessments of diabetes 
mellitus beginning in December 1994 with elevated glucose 
levels noted in August 1994.  As the veteran's diabetes was 
not present in service and did not manifest within the one-
year presumptive period following his discharge from service, 
service connection for Type II diabetes mellitus is also not 
otherwise warranted.   

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for Type II diabetes mellitus, to include 
as due to herbicide exposure is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


